—In an action to recover money allegedly due upon a promissory note, the defendants appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), entered August 14, 1995, which, after a non-jury trial, is in favor of the plaintiffs and against them in the principal sum of $226,900.
Ordered that the judgment is affirmed, with costs.
The promissory note sued upon was executed by the defendants in connection with their purchase of the plaintiff’s business. Therefore, the transaction was neither a loan nor a forbearance (see, General Obligations Law § 5-501) but was in the nature of a purchase-money mortgage which is not subject to the usury laws (see, Szerdahelyi v Harris, 67 NY2d 42; Mandelino v Fribourg, 23 NY2d 145; Stitz v Stevens, 70 AD2d 588, affd 48 NY2d 957).
The defendants’ remaining contention is without merit. Ritter, J. P., Altman, Krausman and Luciano, JJ., concur.